Citation Nr: 0640097	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-31 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcerative colitis and irritable bowel 
syndrome. 

3.  Entitlement to service connection for pes planus with 
metatarsalgia.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Since that time, the veteran has 
relocated; jurisdiction over her claim currently resides in 
the RO in Denver, Colorado (the RO).   

Procedural History

The veteran served on active duty from November 1987 until 
November 1991.  

In May 2000, the VA received the veteran's claims of 
entitlement to service connection for  a psychiatric 
disability to include PTSD, a gastrointestinal disability, 
and flat feet.  The July 2002 rating decision denied the 
veteran's claims.  The veteran disagreed with the July 2002 
rating decision and initiated an appeal.  Her appeal was 
perfected by the timely submission of a VA Form 9 in 
September 2003.


In September 2006, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

Remanded issues

The issues of entitlement to service connection of a 
gastrointestinal disorder and pes planus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Issues not on appeal

In May 2000, the veteran also claimed entitlement to service 
connection for a bilateral hip condition, a back condition 
and a gynecological condition.  The July 2002 rating decision 
denied the veteran's claims, and she perfected an appeal as 
to those three issues.  However, in December 2005, prior to 
certification to the Board, the veteran advised VA in writing 
that she was withdrawing her appeals concerning the denial of 
her claims of entitlement to service connection for a 
bilateral hip condition, a back condition and a gynecological 
condition.  Accordingly, those matters are no longer in 
appellate status and will be discussed no further herein.
See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The veteran does not have a confirmed diagnosis of PTSD.  

2.  The evidence of record does not support a finding that 
the veteran's complained-of in-service stressor has been 
verified.  

3.  The competent and probative medical evidence of record 
does not indicate a relationship between the veteran's 
military service and her currently diagnosed psychiatric 
disability.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by the veteran's service.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD). 

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD.  In substance, she contends that 
her current psychiatric problems are related to a stressful 
event during her military service.  

As is discussed elsewhere in this decision, the remaining two 
issues on appeal are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, and for reasons 
stated immediately below, the Board has concluded that the 
notice requirements of the VCAA have been satisfied with 
respect to the issues on appeal. 

The RO informed the veteran of VA's duty to assist her in the 
development of her claims in a letter dated May 25, 2001.  
This letter, predated the RO's initial adjudication of the 
claim and advised the veteran of the provisions relating to 
the VCAA.  Specifically, the veteran was advised in this 
letter that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  She was also informed that VA would, on her 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency as long as she 
completed a release form for such.  The letter specifically 
informed the veteran that for records she wished for VA to 
obtain on her behalf she must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  The RO further advised the veteran 
of the requirements for a successful claim of entitlement to 
service connection.  
 
Finally, the Board notes that the May 2001 letter 
specifically notified the veteran that she could submit or 
describe additional evidence that may be relevant to her 
claim.  The letter advised the veteran to "Tell us about any 
additional information or evidence that you want us to try 
and get for you." Further, the letter advised the veteran to 
advise VA if she had no further evidence and also advised the 
veteran on how to submit directly to VA any additional 
evidence pertaining to her claim.   This request complies 
with the "give us everything you've got" requirements of 38 
C.F.R. § 3.159 (b) in that the veteran was informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Although the veteran filed her claim in May 2000, prior to 
the enactment of the VCAA, her claim was not adjudicated 
until July 2002, after the enactment of the VCAA and after 
she was provided with the VCAA letter discussed above.  
Cf. Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) eligible status; 
(2) existence of a disability; (3) a connection between 
service and the disability; (4) degree of disability; and (5) 
effective date.  

The veteran in this case seeks to entitlement to service 
connection.  Because a service connection claim is comprised 
of five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), eligibility, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
claims of entitlement to service connection.  In other words, 
any lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  Moreover, the veteran received specific notice of 
these elements in an August 9, 2006 letter from the RO.  

The claims of entitlement to service connection was denied 
based on a lack of evidence as to elements (2) and (3), 
current existence of a disability and relationship of such 
disability to the veteran's service.  As explained above, she 
has received proper VCAA notice as to her obligations, and 
those of VA, with respect to those two crucial elements.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant].  

The veteran is obviously aware of what is required of her and 
of VA.  Indeed, she has personally submitted evidence and 
argument in support of her claim, the tenor of which leads 
the Board to conclude that she is well informed and aware of 
her obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service 
personnel records, service medical records and VA treatment 
records from multiple VA facilities, which were associated 
with her claims folder.   

A VA psychiatric examination is not of record.  However, the 
Board believes that remanding this case for a VA medical 
examination is not necessary.  In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed psychiatric 
disability and her military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]. In the absence of evidence of 
in-service psychiatric problems, and in the absence of 
credible supporting evidence of an in-service stressor, 
obtaining a medical nexus opinion would be a useless 
exercise.

The Board points out that the facts of this issue are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus. This issue is different from the remaining two 
issues on appeal, which as discussed below are being remanded 
per Charles.  Significantly, as to this issue there is no 
credible supporting evidence of psychiatric problems in 
service or of an in-service stressor.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and her representative have been 
accorded ample opportunity to present evidence and argument 
in support of her appeal.  In her September 2006 the veteran 
presented personal testimony before the undersigned Veterans 
Law Judge at the RO.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



Pertinent law and regulations
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110,  1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).
Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  See 38 C.F.R. 
§ 3.304(f) (2006).  All three elements must be met in order 
for the claim to be granted.

With regard to the third PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the claimant" engaged in combat with the enemy."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a claimant engaged in combat with the enemy, 
and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
claimant engaged in combat or that the claimant was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Where a determination is made that the claimant did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

Sexual assault

To the extent that the veteran alleges that she experienced a 
sexual assault during service, the Board has considered the 
provisions of Patton v. West, 12 Vet. App. 272 (1999).  
There, the Court held that special consideration must be 
given to claims for PTSD based on sexual assault.  In 
particular, the Court held that the provisions in M21-1, Part 
III, 5.14(c), which address PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations and must be considered. See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The veteran is seeking entitlement to service connection for 
a psychiatric disability, to include PTSD.  Essentially, she 
contends that while serving on active duty her squad leader 
handcuffed her to a radiator and told her that he wanted to 
have sexual relations with her.  She further contends that 
when she protested, fellow soldiers intervened on her behalf 
and that ultimately she was issued an Article 15 citation for 
fraternization.  

In the interest of clarity, and because as discussed above 
PTSD claims involve the application of specific regulations, 
the Board will first address that aspect of the veteran's 
claim is relates to PTSD first and then will discuss the 
claim as it related to any psychiatric disability other than 
PTSD.  

PTSD

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) combat status or credible supporting evidence that 
any claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between PTSD and the 
claimed in-service stressor.  See 38 C.F.R. 3.304(f) (2005); 
see also Moreau, supra.   

With respect to the first element, a current medical 
diagnosis of PTSD, the evidence of record contains several 
diagnostic reports.  Mental health treatment rendered by the 
VAMC in Nashville and Miami do not carry a diagnosis of PTSD.  
Moreover, the May 2000 Miami VA treatment record includes a 
specific determination that the veteran's claimed stressor, 
even if verified, would not meet PTSD diagnostic criteria and 
further that her reaction to discussing her stressor also 
does not meet the diagnostic criteria.  

The only evidence in support of the veteran's claim on this 
point is a letter from a licensed social worker at the 
Veteran's Center in Denver which includes a diagnosis of 
PTSD.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight on the volume 
of treatment records from the Nashville and Miami VA 
facilities which do not indicate a diagnosis of PTSD than it 
does on the opinion of the social worker in Denver. 
  
The 1997 and 1998 treatment records from the Nashville VAMC 
included the diagnostic impressions of three care providers, 
including a licensed clinical social worker, a registered 
nurse and a clinical nurse specialist working together to 
coordinate the veteran's mental health care.  At that time, 
prior to the initiation of the veteran's claim of entitlement 
to compensation, the veteran attributed her mental health 
difficulties to pre-service stressors (specifically growing 
up in an alcoholic home) and post-service stressors (the 
collapse of her marriage with resulting financial pressures 
and separation from her children).  As a result of her 
conduct in the wake of her divorce, the veteran was referred 
for anger management therapy.  The diagnosis at this time was 
major depression.  

Interestingly, these records contain the veteran's 
presentation of her mental health stressors after her 
military service but prior to the initiation of her claim for 
monetary benefits from the government.  The later-claimed in-
service stressor was not listed among her complaints.  

Also of record is the report of a January 1999 evaluation of 
the veteran at the Miami VAMC by a psychiatrist who was a 
medical doctor which diagnosed adjustment disorder with 
anxiety and depression.

The conclusion that the veteran's acquired psychiatric 
disorder is not PTSD is also supported by the conclusions of 
the Miami VAMC treatment records.  In November 1999, at the 
Miami VAMC, the veteran made her first report of an in-
service stressor, initially described as a rape.  Based on 
the provider's review of the veteran's prior VA treatment 
record, and taking into account the veteran's report, the 
Ph.D. psychologist determined that the appropriate diagnosis 
was adjustment disorder with mixed anxiety and depressed 
mood, not PTSD.  In May 2000, a specific determination was 
made by same psychologist that the veteran's claimed 
stressor, even if verified, would not meet PTSD diagnostic 
criteria as it was not a rape, and further that her reaction 
to discussing her stressor also did not meet the diagnostic 
criteria for PTSD.  Dysthymic disorder was diagnosed.   
 
The Board places great weight on the opinions of the Miami 
VAMC psychologist and psychiatrist.  In that regard, the 
Board notes that these opinions were generated by mental 
health professionals with the greatest level of training and 
specialization.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  
Moreover, the Miami opinions were generated with reference to 
both the current examinations and the prior treatment at the 
Nashville facility.  These are the only opinions of record 
made with a review of the veteran's remote and current 
history, instead of merely current impressions based on the 
veteran's presentation, as is the case with the Denver social 
worker.  

Significantly, the veteran's relationship with the Denver 
social worker was undertaken after the veteran had initiated 
her claim of entitlement to monetary benefits from VA.  Not 
coincidentally, as will be discussed in detail below, this 
was also after the veteran had changed the presentation of 
her stressor.   It appears that the Denver social worker's 
impression of PTSD  was based on a story which was 
appreciably different than the one presented to her health 
care professionals in Nashville and Miami.  The Denver social 
worker's acceptance of a PTSD stressor was based solely on 
the veteran's self report.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann and Reonal, supra.   

Accordingly, the Board places greater weight on the numerous 
Nashville and Miami medical records and opinions, which do 
not diagnose PTSD and in one instance specifically rules out 
PTSD, than it does on the Denver social worker's opinion.  
Therefore, the weight of the probative evidence of record is 
against a finding of PTSD.  In the absence of a diagnosis of 
PTSD, service connection for PTSD may not be granted and the 
claim fails on that basis alone.  

The Board will also discuss the remaining two PTSD elements, 
stressors and medical nexus.  

With respect to stressors, the veteran does not contend, nor 
does the record show, that the veteran participated in combat 
during service.  Her sole claimed stressor is a personal 
assault, variously described by her as a rape or as having 
been handcuffed to a radiator by her squad leader.   Because 
this is a non-combat stressor, verification is required.  

Despite thorough development efforts undertaken by the RO, 
the veteran's stressor remains unverified.  In this 
connection, verification efforts have been complicated by the 
veteran's changing presentation as to the event in question.  
Specifically, the veteran has changed her presentation as to 
the nature of the assault, the date of its occurrence, the 
manner of its interruption and the consequences to her 
alleged attacker.  

With respect to manner of assault, when the event was first 
reported by the veteran in a November 1999 VA treatment 
record, it was described as a rape.  Further, a lay statement 
offered by a fellow soldier of the veteran in November 2003 
also described the event in question as a rape.  However, the 
May 2000 treatment record, the November 2003 letter of the 
veteran's Vet Center counselor and the veteran's September 
2006 sworn testimony describe instead that the veteran had 
been handcuffed to a radiator by her squad leader and that 
the squad leader had asserted that he would have sex with 
her, but that the event was interrupted by fellow soldiers 
before any sexual assault took place.  

With respect to the alleged date of occurrence, in her 
November 2003 stressor statement, the veteran has asserted 
that the event in question occurred in April 1988 or 1989.   
However, in her May 2000 treatment record, the veteran 
asserted that the event occurred in 1990, and in her hearing 
testimony she asserted that the event occurred in January or 
February of 1988.  See the transcript of the September 2006 
hearing, page 16.  The inconsistent nature of these reports 
by the veteran casts doubt on the accuracy of her reports, in 
addition to making verification difficult.

Turning to manner of interruption, in her September 2006 
testimony, the veteran asserted that she was freed from the 
radiator when an officer who happened to be in the hallway 
heard a commotion.  She further testified that the alleged 
attack occurred while two of the alleged attackers roommates 
were in the room, asleep.  See transcript of the hearing, 
pages 16-17.  By contrast, in May 2000, she asserted that the 
alleged attacker freed her from the radiator when his 
roommate returned home.  The November 2003 lay statement of 
the fellow solider indicated that one of the veteran's 
roommates was awakened by the commotion and then intervened 
on the veteran's behalf.  There are obvious inconsistencies 
in these stories sufficient to call into serious doubt the 
veracity of the veteran.

Moreover, at various times she has asserted that the alleged 
attacker was given an Article 15 non-judicial punishment  or 
that he was ultimately discharged from service.

The only consistent statement in the veteran's presentation 
has been that she received an Article 15 for fraternization.  
If verified, this would at least establish some contact 
between the veteran and her alleged attacker, and perhaps 
also locate her in his room, which is where she contend the 
incident took place.  Based upon the veteran's assertion, the 
RO obtained the veteran's service personnel records.  The 
records are pertinently negative for any Article 15 or any 
other disciplinary finding.  Based on the lack of any 
official record, the Board finds that the veteran's 
contention that an Article 15 arose from the incident is 
incredible.  Indeed, based upon the numerous inconsistencies 
in the entire story, the Board finds it to be unbelievable.

The Board acknowledges that in cases like this which allege a 
personal assault stressor, evidence of reduced efficiency or 
poor work performance due to the aftermath of mental trauma 
can be used as a source of potential verification of the 
occurrence of an otherwise unreported stressor.  See Patton, 
supra.  In that regard, the Board notes that there is no 
indication in her service personnel records that the 
veteran's work performance suffered at any time during her 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence]. Accordingly, the 
veteran's service personnel records do not corroborate her 
report of disciplinary action and further do not provide a 
basis for inferring that the claimed stressor occurred.  

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific or consistent information, it is 
clear that any attempt on the part of VA to verify the 
alleged personal assault in service would be an exercise in 
futility. As noted above, the veteran's service personnel 
records have been obtained and do not provide a basis for 
further inquiry.  The personal assault stressor is therefore 
unverified.  

Turning to element (3), medical nexus, as there is no 
confirmed stressor, it logically follows that there cannot be 
competent medical evidence linking PTSD to events in service.  
In that regard, the Board notes that the November 2003 letter 
of the Vet Center counselor, discussed above, does carry a 
PTSD diagnosis and does relate that diagnosis to the 
purported attempted rape in service.  However, as discussed 
in detail above, the claimed stressor relied upon by the 
Denver social worker is not verified and appears to never 
have taken place.  A medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 42 (1997).  Therefore, element 
(3), is also not met and the claim fails on that basis as 
well.

For the reasons set out above, the Board has determined that 
none of the criteria for the establishment of entitlement to 
service connection of PTSD have been met.  Therefore, the 
benefit sought on appeal is denied.  

Psychiatric disability other than PTSD 
  
The Board notes that the veteran has not limited her claim to 
PTSD but is seeking in entitlement to service connection for 
any acquired  psychiatric disability.  In the interest of 
clarity a Hickson analysis will be applied.  

Concerning current disability, the veteran's mental health 
treatment records include currently diagnosed psychiatric 
disorders other than PTSD, in particular depression/dysthymic 
disorder.  Element (1), current disability, is therefore met.  

Turning to the second element, in-service disease or injury, 
the Board will separately discuss disease and injury.

With respect to disease, there is no indication that the 
veteran was diagnosed as having a psychiatric disability 
during service or for several years thereafter. 

Turning to injury, the injury claimed here is psychic trauma, 
specifically, the veteran's claimed personal assault 
stressor.  As discussed in some detail above, this stressor 
has not been verified, does not merit further efforts at 
verification due to the veteran's changing presentations as 
to the timing and manner of the event and has specifically 
been unsupported by the evidence of record, specifically the 
veteran's service personnel records.    

However, unlike with respect to a PTSD claim under 38 C.F.R. 
§ 3.304, a claim of entitlement to service connection for 
depression does not necessarily require that the alleged 
psychic trauma be verified.  This does not mean, however, 
that the Board may uncritically accept whatever is proffered 
as a psychic trauma by a claimant.  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998).  Indeed, in Jefferson v. Principi, 271 F.3d 1072, 
1076 (Fed. Cir. 2001), the United States Court of Appeals for 
the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.   

The Board has already discussed in some detail above why it 
finds the veteran's report of a rape or an attempted rape in 
service to be incredible.  This also applies to the lay 
statement in support of the veteran's claim.  In short, there 
is nothing in the veteran's service medical records or 
personnel to suggest that she experienced any psychic trauma 
in service as she now contends.  Moreover, the rape/attempted 
rape story appears relatively recently in the veteran's 
medical history.  Her initial presentation to VA health care 
providers in Nashville and Miami did not mention any such 
experiences during military service and instead focused 
exclusively on pre- and post-service events as being the 
cause for her depression.  As alluded to above, the 
rape/attempted rape story surfaced in connection with her 
claim for VA monetary benefits. Such statements, made in 
connection with a claim for monetary benefits from the 
government, appears to be self serving and is lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  Finally, 
as described above, the various versions presented by and on 
behalf of the veteran are inconsistent as to time and 
circumstances of the purported incident.

For these reasons the rejects as lacking in credibility the 
statements concerning the alleged assault and rape in 
service.  The Board instead relies upon, and assigns greater 
weight of probative value to, the negative service medical 
and personnel records.  See Curry and Forshey, both supra.  
Hickson element (2), in-service incurrence of disease or 
injury, therefore has not been met, and the claim as to a 
psychiatric disability other than PTSD fails on that basis.  

For the sake of completeness, the Board will briefly address 
the third element, nexus.  Although there are of record 
diagnoses of a psychiatric disability other than PTSD, such 
as adjustment disorder with anxiety and depression, none has 
specifically been related to her military service by 
competent medical professionals.  In that connection, the 
veteran has at various times described other, non service 
related trauma, including pre- and post-service family chaos, 
which as discussed have been linked to he depression by her 
treating professionals in Nashville and Miami .  In any 
event, it does not appear that any competent health care 
professional has ascribed the veteran's currently diagnosed, 
non-PTSD psychiatric disability to her  military service.  

To the extent that the November 2003 letter of the veteran's 
Vet Center counselor seeks to link the veteran's mental 
health complaints to service, the Board notes that this 
opinion is insufficient.  First, the Vet Center counselor 
referred to no other psychiatric disorder other than PTSD; 
the Board has already determined that service connection of 
PTSD is not appropriate.  Second, such nexus is clearly 
premised solely on the veteran's self report of her history, 
which the Board has determined to be lacking in credibility.  
It therefore memorializes only the veteran's own recitation 
of her history.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [the fact that the appellant's history is recorded in 
medical records does not transform it into a competent 
medical opinion].  

Therefore, Hickson element (3), medical nexus, is also not 
met, and the claim of entitlement to service connection for a 
psychiatric disability other than PTSD fails on that basis as 
well.    


Conclusion 

For the reasons set out above, a preponderance of the 
evidence of record is against the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  The benefits sought on appeal 
are therefore denied.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.  


REMAND

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include ulcerative colitis and irritable bowel 
syndrome. 

3.  Entitlement to service connection for pes planus with 
metatarsalgia.  

The veteran is also seeking entitlement to service connection 
for a gastrointestinal disability and pes planus.  For the 
reasons explained immediately below, the Board has determined 
that a remand is in order.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his or her active service a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the veteran's claim of entitlement to service 
connection for a gastrointestinal disorder, the veteran's VA 
treatment records reflect a diagnosis of ulcerative colitis 
and irritable bowel syndrome.  See, e.g., a January 2002 
treatment record from the Miami, Florida VAMC.  Additionally, 
her service medical records show that she had an episode 
diarrhea.    

Concerning the veteran's claim of entitlement to service 
connection for pes planus, VA medical records show 
intermittent reports of foot pain, including May 2000 
treatment records from the Miami VAMC which reflect daily 
bilateral foot pain, worse with walking.  The veteran's 
service medical records show complaints of severe foot pain 
and referral to podiatry in November 1988 for flat feet and 
several metatarsalgia and callous.  

The Board also observes that the veteran's June 1987 entrance 
examination included a notation of non-symptomatic pes 
planus.  This raises the question of aggravation of a pre-
existing disorder.  See 38 U.S.C.A. § 1153 (2006). 

The evidence of record does not include a VA medical 
examination as to either condition.  

The Board notes that the veteran was scheduled for VA 
examinations in May 2002 and that the veteran failed to 
report for these examinations.  However, a review of the 
veteran's claims folder indicates that the veteran may not 
have received notice of the scheduled examinations due to 
changes in her address.  Under such circumstances, the Board 
believes that the veteran should be accorded an additional 
opportunity to report for VA examination.  

In that regard, the veteran is reminded that it is well-
established that it is the claimant's responsibility to keep 
VA advised of her whereabouts in order to facilitate the 
conduct of medical inquiry.  If she does not do so, "there is 
no burden on the part of the VA to turn up heaven and earth 
to find [her]." See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The veteran is further cautioned that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 
See 38 C.F.R. § 3.655 (2006).  
  
Accordingly, the case is REMANDED to the veteran's benefits 
administration for the following action:


1.  VBA should contact the veteran through 
her accredited representative for the 
purpose of verifying her current address.  
The veteran should also be asked to submit 
or identify any recent examination, 
hospitalization and/or treatment records 
pertaining to her claimed gastrointestinal 
and foot disabilities.  Any such records 
so obtained should be associated with the 
veteran's VA claims folder.

2.   VBA should then schedule the veteran 
for a VA medical examination to determine 
the nature and etiology of any current 
gastrointestinal or foot disorders.  The 
claims file should be provided to the 
examiner for review.  

The examiner should determine whether the 
veteran has a gastrointestinal disability 
and if so, render a diagnosis or 
diagnoses.  The examiner should render an 
opinion addressing whether it is at least 
as likely as not that any current 
gastrointestinal disability was incurred 
during the veteran's military service, to 
include the episode of diarrhea noted in 
the veteran's service medical records .

The examiner should determine whether the 
veteran has a foot disability and if so, 
render a diagnosis or diagnoses.  The 
examiner also should determine whether it 
is at least as likely as not that any 
current disability of the feet was caused 
or aggravated by the veteran's service, 
taking into consideration the enlistment 
physical examination as well as complaints 
of foot problems during and after 
service..  

Any diagnostic testing and/or specialist 
consultations deemed to be necessary by 
the examiner should be scheduled.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for a gastrointestinal 
disability and pes planus.  If the 
benefits sought on appeal remain denied, 
in whole or in part, a supplemental 
statement of the case (SSOC) should be 
issued and the veteran and her 
representative should be provided a 
reasonable period of time in which to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


